Title: From Alexander Hamilton to Philip Schuyler, 26 December 1793
From: Hamilton, Alexander
To: Schuyler, Philip



Treasury Department Decemr 26. 1793
Sir

It being intended to establish immediately a recruiting rendezvous at Albany, I take the liberty to request you, to engage a Person who will furnish the necessary Supplies; informing me of what has been done.
The rations to be supplied are to consist of the following Articles Vizt—
  1 lb of Bread or flour

  1 lb of beef or ¾ lb of pork
  ½ jill of Rum, brandy or Whiskey


1 Quart of Salt
{
per 100 rations


2 Quarts of Vinegar


2 lb Soap


1 lb of Candles


It is conformable to usage to contract for the rations at a fixed price, which has been of late about 10 Cents. For Quarter Masters articles and Medical Assistance (if there is no Doctor belonging to the Troops present) which are also to be provided by the Contractors he will be allowed a Commission of 5 per Cent upon his actual expenditures.
The Provisions must be furnished upon returns of the principal Officer, Specifying the Number of Men for whom rations are required, and a receipt upon the returns at each delivery for the number of rations delivered must be obtained from the same Officer. Should a Non commissioned Officer only be at the rendezvous, when any delivery is made, the Commissioned Officer charged with the recruiting service must afterwards examine and certify it. Similar receipts and certificates must be obtained for all other issues, specifying particulars as accurately as the nature of the case admits, and the accounts must be finally settled at the Treasury, which may be done quarterly. It has been mentioned to me that Mr Daniel Hale has on a former occasion performed this Service, with propriety.

General SchuylerAlbany

